          Case 1:20-cv-03190-JGK Document 46 Filed 05/24/21 Page 1 of 1


                Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys
                         U:30C SON':
60 E. 42 nd Street, Suite 451 0[_.;JCUM[Nl                                            Telephone: (212) 317-1200
                                                                                       Facsimile: (212) 317-1620
New York, New York 10165 F.LE. CT RO~JICP..LLY FILED


woates@faillacelaw.com
                         0'.)C#
                         cxTE     F ILED:   -
                                                '·d_v~~-
                                                ~
                                                           r----
                                                     :.c;t, - .

                                                           May 24, 2021
VIAECF
Hon. John G. Koeltl
                                                                   APPi...lCATION GRANTED
United States District Judge                                              SO ORDERED
United States District Court
Southern District of New York                                 ~.             -L / /-     61
                                                                                              fJ--:--?J"
500 Pearl Street                                    ,/             ~        IV(_!::_ ~
New York, New York 10007                             :;;._{:/J-/
                                                     (                 John G. Koeltl, U.S.D.J.
                Re :     Sarimento, et al v. Eastside , : king Dog Inc., et al
                         Index No.: 20-cv-03190-JGK

Your Honor:

        Our office represents Plaintiff in the above-referenced matter. We write, with the consent
of Defendants, to respectfully request a three-week extension of the deadline to submit the
parties' joint pre-trial order and motions in limine, which are currently due on Monday, May 24,
2021. This is the fourth request of its kind. The Court granted Plaintiffs first three requests.

        The reasons for the within request are twofold. First, the parties continue to engage in
settlement negotiations and remain hopeful that they will be able to resolve their dispute.
Second, based on documents produced by Defendants, and communications amongst the parties
during settlement negotiations, Defendants have raised claims that may lead to Plaintiffs
voluntary dismissal of the within action. Towards that end, Plaintiff recently hired a private
investigator to ascertain the merits of those claims. Our private investigator anticipates that he
will complete his investigation, and send us the results thereof, within the next two weeks.

       Accordingly, Plaintiff respectfully request the Court to grant an extension of the deadline
to submit the parties' joint pre-trial order and motions in limine to June 14, 2021.

         Plaintiff thanks the Court for its time and consideration of this matter.

                                                            Respectfully submitted,

                                                            /s
                                                            William K. Oates, Esq.
                                                            Michael Faillace & Associates, P.C.
                                                            Attorneys for Plaintiff
 cc:     Rob Ontell, Esq. (via ECF)
         Attorney for Defendants



                         Certified as a minority-owned business in the State of New York
